CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim China Real Estate ETF (“TAO”) Guggenheim China Small Cap ETF (“HAO”) Guggenheim Timber ETF (“CUT”) Guggenheim Frontier Markets ETF (“FRN”) Guggenheim Canadian Energy Income ETF (“ENY”) Guggenheim International Multi-Asset Income ETF (“HGI”) Supplement to the currently effective Prospectus and Statement of Additional Information (the “SAI”) for the above-listed Funds: The creation unit information contained in the “Purchase and Sale of Shares” sections of the “Summary Information” sections of the Prospectus for the above listed Funds is hereby changed to reflect the following: Fund Creation Unit Size TAO HAO CUT FRN ENY HGI The chart in the “Purchase and Redemption of Shares” section of the Prospectus and the “General Description of the Trust and the Funds” section of the SAI is hereby deleted and replaced with the following chart: Fund Creation Unit Size Guggenheim International Multi-Asset Income ETF (HGI) Guggenheim China Real Estate ETF (TAO) Guggenheim China Small Cap ETF (HAO) Guggenheim Global Timber ETF (CUT) Guggenheim Frontier Markets ETF (FRN) Guggenheim Canadian Energy Income ETF (ENY) Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference November 24, 2010 ETF-PRO-T2COMBO-SUP112410
